Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 01/12/21 after the Final Rejection of 10/13/20 are acknowledged. The After Final amendments have been entered.
Claims 2-10 were previously cancelled. Claim 1 was cancelled on 01/12/21.
Claims 11-14 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erik J. Overberger on 01/21/21.
The application has been amended as follows:
In claim 11 (lines 15-17), claim 12 (lines 2, 4, and 6-8), and claim 13 (lines 2, 3, 6, 9, and 12), italicize the following five botanical names:
Hamamelis virginiana
Simmondsia chinensis
Persea gratissima
Luffa cylindrica
Anthemis nobilis
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Amendments
Applicant amended claim 11 to be an independent claim and incorporated the subject matter of claim 1 (which was cancelled). In light of this amendment, the objection to claims 11-12 is withdrawn. 
Updated Search
An updated prior art search did not disclose a reference that teaches the limitations of a cosmetic composition which is an emulsion, does not comprise silicons, petroleum jellies, and preservatives, and which consists of Hamamelis virginiana water, Simmondsia chinensis oil, cetearyl olivate, sorbitan olivate, Persea gratissima oil, oleoyl tyrosine, smithsonite extract, Luffa cylindrica seed oil, oleic acid, menthol, Anthemis nobilis oil, glyceryl caprylate, xanthan gum, and glyceryl undecylenate, as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 11-14 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615